

116 HR 6653 IH: Make Americans Savvy and Knowledgeable Safeguarding Ourselves from the Novel coronavirus Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6653IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Director of the Centers for Disease Control and Prevention to carry out a national public outreach campaign regarding the proper use of personal protective equipment to minimize personal risk of exposure to, and risk of spreading, the virus that causes COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Make Americans Savvy and Knowledgeable Safeguarding Ourselves from the Novel coronavirus Act or the MASKS ON Act.2.National public outreach campaign regarding the proper use of personal protective equipment(a)In generalThe Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) shall carry out a national public outreach campaign regarding the proper use of personal protective equipment (in this section referred to as PPE) to minimize personal risk of exposure to, and risk of spreading, the virus that causes COVID–19.(b)Information includedIn carrying out the campaign under subsection (a), the Director shall include information on—(1)which types of PPE provide protection;(2)proper techniques for donning, doffing, and wearing PPE; and(3)limitations of PPE in providing protection.(c)CoordinationIn carrying out the campaign under subsection (a), the Director may coordinate with other Federal agencies and State or local public health departments as appropriate.(d)Grants and contractsIn carrying out the campaign under subsection (a), the Director may, subject to the availability of appropriations, award grants to, and enter into contracts with, public and private entities (including nonprofit organizations).